
	
		I
		111th CONGRESS
		1st Session
		H. R. 3127
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Ackerman (for
			 himself and Mr. Rangel) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To direct the Architect of the Capitol to acquire a
		  statue of The Unknown Slave for permanent display in
		  Emancipation Hall in the Capitol Visitor Center, and for other
		  purposes.
	
	
		1.Statue of The Unknown
			 SlaveNot later than
			 180 days after the enactment of this Act, the Architect of the Capitol
			 (hereinafter in this Act referred to as the Architect) shall
			 solicit bids and enter into an agreement for the creation of a statue of
			 The Unknown Slave. The Architect shall acquire and permanently
			 display that statue in Emancipation Hall in the Capitol Visitor Center.
		2.Consultation with
			 Congressional Black CaucusThe
			 Architect shall carry out this Act in consultation with the Congressional Black
			 Caucus.
		
